Citation Nr: 0618191	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954, and from October 1955 to October 1958.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran timely perfected an 
appeal of the issues listed on the title page.  


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the veteran, 
peripheral neuropathy of the  lower extremities is related to 
the veteran's service-connected low back disability.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities is proximately 
due to or the result of the veteran's service-connected low 
back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000


The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board finds that the agency of original jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this case given 
the favorable outcome.  The AOJ will address any notice 
defect with respect to the disability rating and effective 
date elements when effectuating the awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

III.  Analysis

The veteran contends, in essence, that he has peripheral 
neuropathy of both lower extremities due to his service-
connected low back disability.  In this regard, the Board 
notes that the veteran is service-connected for low back 
strain with arthritis.

An October 1990 VA examination report reflects that the 
veteran has had radiation of back pain into his left lower 
extremity for the past 2 years.  The veteran also complained 
of numbness in the toes of his left foot.  Sensation 
examination via pin prick test of the left lower extremity 
found hypalgesia of the thigh, lateral calf, and lateral 
aspect of the foot.  There was also hypalgesia bilaterally 
over the distribution of the plantar nerve, including the 
distal third sole of the feet and plantar surfaces of all 
toes.  The diagnosis was osteoarthritis of the lumbar spine.  
The Board views the above evidence as suggesting that the 
veteran's neurological manifestations were due to his low 
back disability.

A November 1992 VA examination report reflects complaints of 
low back pain with intermittent radiation down the left 
posterior thigh to the foot, and numbness of both feet.  The 
examiner noted the veteran's history of diabetes.  Upon 
examination, which showed hypalgesia of the left lower 
extremity, the examiner provided a diagnosis of degenerative 
arthritis of the lumbosacral spine with associated left 
sciatica.  The Board observes that the veteran's neurological 
manifestations of the left lower extremity were attributed to 
his low back disability rather than diabetes.

An April 2003 VA examination report reflects complaints of 
radicular pain into both feet, with left being worse than 
right.  Upon examination, the examiner stated that the 
veteran's neuropathy of the lower extremities is due in 
origin both from his diabetes and from his low back.  In this 
regard, the Board observes that the veteran's peripheral 
neuropathy was attributed, in part, to his low back 
disability.

A May 2003 VA examination report reflects complaints of 
persistent numbness and aches over the lower extremities .  
Upon examination, the examiner provided diagnoses of 
persistent hypesthesia and aches over the feet and legs 
secondary to diabetic peripheral polyneuropathy, and 
associated chronic degenerative arthritis of the lumbosacral 
spine with residual pain and possible lumbar radiculopathy.  
The examiner added that the veteran has decreased pin 
sensation over both lower extremities with the left worse 
than right, which is probably secondary to diabetic 
polyneuropathy.  The Board observes that the veteran's 
peripheral neuropathy was attributed to diabetes; however, 
lumbar radiculopathy was listed as a possibility.

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the veteran's peripheral neuropathy of the lower 
extremities is related to his service-connected low back 
disability.  When the evidence is in such relative equipoise, 
the Board must give the veteran the benefit of the doubt.  
Thus, the Board finds that the veteran's peripheral 
neuropathy of the lower extremities is related to his 
service-connected low back disability.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity is granted.

Service connection for peripheral neuropathy of the left 
lower extremity is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


